Title: From George Washington to Samuel Blachley Webb, 7 October 1782
From: Washington, George
To: Webb, Samuel Blachley


                  Sir
                     
                     Head Quarters Octr 7th 1782
                  
                  I was surprized to Learn that a Compy of Light Infantry being down the river yesterday without proper Orders & without giving notice to the Commanding Officers of the Post or water Guard, had occasioned an Alarm in that Quarter—especially after the General Order of Wednesday last was issued in consequence of your representation, of the evils which would arise from such practices,  altho Capt. Webb might have left Camp before the Order above alluded to was made public, yet as you were well apprized of the impropriety of such proceeding (as appeared by your representation) I cannot think the conduct by any Means Soldierlike or conformable to good discipline—A repetition of it, I am persuaded will not happen, as I have given positive Orders to Capt. Pray, to apprehend & send to Head Qrs under Guard, All Persons, who may hereafter be found down the River in the same Predicament.
                  
               